MEMORANDUM**
We need not decide whether it was an error of state evidence law for the state trial court to admit evidence of Martin’s gang affiliation to establish motive for his crime. On habeas review, the question is not whether state evidence law was violated, but whether “the introduction of the challenged evidence ... ‘so infused the trial with unfairness as to deny due process of law.’ ”1 Even assuming arguendo that the disputed evidence should not have come in, there is nothing to suggest that it rendered Martin’s trial fundamentally unfair. The evidence was relevant to motive, and motive tended to prove identity.
Furthermore, even if Martin had shown a due-process violation, the other evidence against him, which included three eyewitness identifications, was strong enough to render any error harmless. Any error would not be “error [that] had substantial and injurious effect or influence in determining the jury’s verdict.”2
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Estelle v. McGuire, 502 U.S. 62, 75, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991) (quoting Lisenba v. California, 314 U.S. 219, 228, 62 S.Ct. 280, 86 L.Ed. 166 (1941)).


. Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993) (internal quotation omitted).